     Case 2:19-cv-00687-RFB-VCF Document 29 Filed 06/05/20 Page 1 of 2




 1   CLARK COUNTY SCHOOL DISTRICT
 2   OFFICE OF THE GENERAL COUNSEL
     CRYSTAL J. HERRERA, ESQ.
 3   Nevada Bar No. 12396
     5100 West Sahara Avenue
 4   Las Vegas, Nevada 89146
     Telephone: (702) 799-5373
 5   Facsimile: (702) 799-7243
 6   Herrec4@nv.ccsd.net
     Attorney for Defendants
 7

 8                              UNITED STATES DISTRICT COURT

 9                                FOR THE DISTRICT OF NEVADA

10
     A.M., a minor by and through her natural          Case No.: 2:19-cv-00687-RFB-VCF
11   parent and guardian, ZARINAH
     MUHAMMAD; ZARINAH MUHAMMAD
12
                                                       STIPULATION AND PROPOSED
13                Plaintiffs,                          ORDER TO EXTEND THE TIME TO
                                                       FILE REPLY IN SUPPORT OF MOTION
14        v.                                           TO DISMISSS

15   CLARK COUNTY SCHOOL DISTRICT;                     (FIRST REQUEST)
     JESUS JARA; A.J. ADAMS; FELICIA
16
     GONZALES; DIANE LEWIS;
17   CHRISTOPHER SPARROW; JOHN DOE
     DEFENDANTS I THROUGH X; and, ROE
18   ENTITIES I THROUGH X
19                    Defendants.
20

21

22          Plaintiffs A.M., a minor by and through her natural parent and guardian, ZARINAH

23   MUHAMMAD and ZARINAH MUHAMMAD (“Plaintiffs”) and Defendants CLARK COUNTY

24   SCHOOL DISTRICT; JESUS JARA; A.J. ADAMS; FELICIA GONZALES; DIANE LEWIS;

25   and CHRISTOPHER SPARROW (“Defendants”), by and through their attorneys of record, hereby

26   stipulate and agree pursuant to Local Rule 7-1 as follows:

27

28
     Case 2:19-cv-00687-RFB-VCF Document 29 Filed 06/05/20 Page 2 of 2




 1             1.   Whereas, Plaintiffs filed a Second Amended Complaint on April 30, 2020. ECF

 2   No. 18.

 3             2.   Whereas, on May 18, 2020, Defendants filed a Motion to Dismiss Plaintiffs’

 4   Second Amended Complaint. ECF No. 24.

 5             3.   Whereas, on May 31, 2020, Plaintiffs filed a Response to the Motion to Dismiss.

 6   ECF No. 27. Hence, the deadline for Defendants to file a reply is on June 8, 2020. See Fed. R.

 7   Civ. P. 6(a)(1)(C).

 8             4.   Whereas, Defendants require additional time to evaluate Plaintiffs’ Response and

 9   file a proper reply; the parties agree to an additional one (1) week extension of time through June

10   15, 2020, for Defendants to file a reply in support of their Motion to Dismiss. ECF No. 24.

11             5.   Whereas, this is the first request for an extension regarding the filing of Defendants’

12   reply in support of their Motion to Dismiss, which is made in good faith, not for the purposes of

13   delay, and neither party is prejudiced by the brief extension.

14
     DATED: June 4, 2020                           DATED: June 4, 2020
15

16   CLARK COUNTY SCHOOL DISTRICT                          JUSTICE FORCE LAW GOUP LLC
     OFFICE OF THE GENERAL COUNSEL
17
     By: /s/ Crystal J. Herrera                            By: /s/ Zarinah J. Muhammad
18   Crystal J. Herrera (#12396)                           Zarinah J. Muhammad (#12830)
     5100 West Sahara Avenue                               6278 Ruby Kinglet
19   Las Vegas, NV, 89146                                  Las Vegas, NV, 89148
20   Attorney for the Defendants                           Attorney for the Plaintiffs

21
                                                   ORDER
22
                                                   IT IS SO ORDERED.
23

24

25                                                 __________________________________________
                                                  ________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
26                                                RICHARD F. BOULWARE, II
                                                  UNITED  STATES DISTRICT JUDGE
                                                   DATED: __________________________________
27
                                                  DATED this 5th day of June, 2020.
28


                                                  Page 2 of 2
